Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of claims drawn to using an application to record data and locate nearby locations, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2022.
Applicant's election with traverse of claims 1-14 in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that as claim 15, which is part of group II has been amended to incorporate the claim interactive training system of claim 1, the independent claims 1 and 15 now require the same elements and the same technical features and therefore have unity of invention.  This is not found persuasive because while the limitations of claim 1 have been brought into claim 15, the contributing technical feature of claim 15 is directed towards using an application to record data and locate nearby locations, which claims 1-14 do not require, and therefore, the two groupings do not have the same or corresponding special technical feature. Therefore, restriction under unity of invention is still proper as the two groups still do not involve the same or corresponding special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 13 recites the limitation "the LED layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Regarding claim 13, claim 13 notes “the LED layer” which is not previously mentioned, as claim 13 is currently dependent from claim 11. It appears that claim 13 should be dependent from claim 12 to provide the proper dependencies. 
Claim 14 recites the limitation "the protective plastic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Regarding claim 14, claim 14 notes “the protective plastic layer” which is not previously mentioned, as claim 14 is currently dependent from claim 10. It appears that claim 14 should be dependent from claim 13 to provide the proper dependencies. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it appears that the claimed basketball hoop and claimed football post are unrelated to one another and perform entirely different functions that do not overlap. It is unclear what the structural relationship between the basketball hoop and football post is, and the additional structures of claim 1 add further confusion to the overall claim. For examination purposes, as there does not appear to be any clear structural connection between the basketball structures and the football structures, the limitation of “a football post located in a football platform” will be interpreted as a football goal merely being able to be present along with the other claimed structures. 
	Regarding the additional structures that add confusion it is not well defined what the scope of “a basketball platform” and “a football platform” structurally are. The disclosure, while noting the basketball platform to be (Fig. 1, reference 1) and football platform (Fig. 5, reference 2), appears to be referring to two different embodiments in addition to referencing the entire system, not just a hoop or post as claimed. Therefore, further clarity should be given to what is meant by these terms, and as noted above, the two platforms within one claim appear to conflict with one another and render the overall scope and direction of the claim unclear. 
	Further, the limitation “metal mesh bars provide connection of the plurality of side nets with a telescopic mesh carrier structure” is not well defined, as there is no previous mention of a “mesh” structure. For examination purposes, the net is interpreted to be the mesh, but consistent language should be applied to avoid confusion. 
	It is further noted that the term “metal mesh bars” presents some confusion, as from the disclosure it appears that the bars providing connection of the side nets are simply metal bars, therefore metal mesh bars creates some confusion as to whether the bars are supposed to be made of mesh or if metal bars only support a mesh structure. As it appears, and for examining purposes, the limitation of metal mesh bars will be interpreted to be metal bars used to support a netting structure.
	It is further noted that confusion of the side net structure is present, as the claim states “a plurality of side nets positioned to form a triangular structure with the main post (which is connected to the basketball hoop) and the plurality of foldable ground construction bars connected to the main post, but then further states the plurality of metal mesh bars provide connection of the plurality of side nets (which are already forming a triangular structure with the main post and ground construction bars) with a telescopic mesh carrier structure and therefore is not well defined as to how the claimed plurality of nets would be connected to the main post, ground construction bars, metal mesh bars and telescopic mesh carrier all at the same time. 
	Regarding claim 2, the limitation “a score board fixed to the plurality of foldable ground construction bars” is not well defined, as if the ground bars are meant to be foldable, by fixing a score board to such bars, this would render the operation of the foldable ground bars inoperable as the bar would now have a fixed structure extending from it. Therefore, the claim cannot be properly examined for prior art, however, to provide a best possible interpretation, the claim will be treated as the invention containing a scoreboard structure as part of the included structures. 
	Regarding claim 3, the limitation of “a video recorder mounted to the score board and basketball hoop” is not well defined, as since the hoop and score board are separate structures, it is not clear how a single video recorder would be mounted to both as claimed. For examining purposes, the limitation is interpreted to mean a video recorder mounted to one of the claimed structures. 
	Regarding claim 4, it is not well defined how the claimed “service table” relates to the other claimed components. From the disclosure, it appears this “service table” is any type of table able to be placed near the rest of the structures, and for examination purposes will be interpreted as any type of table. 
	Regarding claim 5, the limitation of “a telescoping mesh carrier structure” is already claimed in claim 1, which 5 ultimately depends from. It appears that this mesh carrier structure is intended to be the same as the one claimed in claim 1, and if so the language should read “the telescoping mesh carrier structure”
	Further, the limitation of “connected to the plurality of side nets provided in the football platform” is not well defined, as while both the football platform and side nets are claimed in claim 1, it is not clear how what is structurally defined by “side nets provided in the football platform” as there does not appear to be any kind of structural connection between the two structures of the football platform and the side nets or how the side nets would be provided in the football platform when in claim 1, it is stated a plurality of side nets are positioned to form a triangular structure with the main post and ground construction bars, which appear to be part of the basketball platform. 
Claim 7 recites the limitation "the plurality of posts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition to the antecedent basis issue regarding “the plurality of posts of the football post”, the scope of a score plate between the plurality of posts is not structurally well defined, as it is unknown how the score plate is positioned between the plurality of posts. 
Regarding claim 8, the limitation of “a hinge on the posts of the football post” is not well defined, as “the posts” lack antecedent basis, as seen above regarding claim 7, which claim 8 is dependent from. 
It is noted that due to the multiple issues noted above, the scope of what is meant to be the inventive device is unclear as to what exactly the invention is and the examination below will be based on the best understanding of the invention in its current claimed state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208) in view of Goldwitz (U.S. 6652395).
Regarding claim 1, Elpers discloses an interactive sports training system, comprising: 
 a basketball hoop on a basketball platform (Fig. 1, basketball hoop 1012), 
a metal structure (Fig. 1, support between hoop 1012 and main post 1002 is conventionally metal structure) connected to the basketball hoop, 
 	a main post (Fig. 1, main post 1002) connected to the basketball hoop and the metal structure, 
a plurality of back structure bars (see annotated figure below) connected to the main post, 
a plurality of foldable ground construction bars (Fig. 1, Fig. 6, foldable ground construction bars 102, 104) connected to the main post, 
a plurality of side nets (Fig. 1, side nets 120, 122, 124, 126) positioned to form a triangular structure with the main post and the plurality of foldable ground construction bars connected to the main post, 
a plurality of metal mesh bars (see annotated figure below), wherein the plurality of metal mesh bars provide connection of the plurality of side nets with a telescopic mesh carrier structure (Par. 44, arms 110, 112 are telescoping).
However, Elpers does not disclose - a football post located in a football platform, 
Goldwitz discloses a football post located in a football platform (Fig. 1, football goal is made of posts)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the foldable football goal, as taught by Goldwitz to provide the sports system of Elpers with the feature of an alternative goal structure. 
Regarding claim 5, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Elpers discloses a telescoping mesh carrier structure connected to the plurality of side nets (Par. 44, arms 110, 112 are telescoping)
However, Elpers does not disclose the football platform. 
Goldwitz discloses a football platform (Fig. 1, football goal is made of posts)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the football platform, as taught by Goldwitz to provide the sports system of Elpers with an alternative sport for the user to play.  
	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208) and Goldwitz (U.S. 6652395) in view of Kessler (U.S. 20090005196)
Regarding claim 2, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Elpers (as modified by Goldwitz) does not disclose a score board fixed to the plurality of foldable ground construction bars.
Kessler discloses a scoreboard (Fig. 1, scoreboard 24) and as noted above in the 112 section, the limitation is being interpreted to be a scoreboard included in the overall system, as the claimed limitation of a score board fixed to foldable bars does not appear to be operable from the given disclosure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the scoreboard, as taught by Kessler to provide the sports system of Elpers with the feature of giving a scorekeeping means to the players. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208) and Goldwitz (U.S. 6652395) in view of Cuenin (U.S. 20190076713)
Regarding claim 3, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Elpers (as modified by Goldwitz) does not disclose a video recorder mounted to the score board and the basketball hoop.
Cuenin discloses a video recorder mounted to the score board and the basketball hoop (Par. 32, optical detector 3 comprises optical sensor, which may be a kinetic camera positioned on or near a hoop)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hoop of Elpers with the kinetic camera, as taught by Cuenin to provide the sports system of Elpers with the feature of being able to detect ball motion around the hoop area. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208) and Goldwitz (U.S. 6652395) and Cuenin (U.S. 20190076713) in view of Shepherd. 
Regarding claim 4, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Elpers (as modified by Goldwitz) does not disclose a service table provided therein.
Shepherd discloses a service table (Fig. 1, table 114) provided therein.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Elpers with the table, as taught by Shepherd to provide the sports system of Elpers with the feature of as seating area for players when not playing. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208) and Goldwitz (U.S. 6652395) in view of Peng (CN 209173328)
Regarding claim 6, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Elpers (as modified by Goldwitz) does not disclose a plurality of wheels positioned under the telescoping mesh carrier structure
Peng discloses a plurality of wheels (Fig. 1, wheels 8 are under telescoping mesh carrier structure) positioned under the telescoping mesh carrier structure
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Elpers with the wheels under the telescoping carrier structure, as taught by Peng to provide the sports system of Elpers with easy mobility of the carrier structure. 

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elpers (U.S. 20130331208), Goldwitz (U.S. 6652395), Cuenin (U.S. 20190076713), Shepherd (U.S. 20120252607) and Peng (CN 209173328) in view of Kessler (U.S. 20090005196)
Regarding claim 7, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a score plate positioned between the plurality of posts of the football post.
Kessler discloses a score plate (Par. 59, control terminal 26 displays score (Fig. 26) and would necessarily have some kind of plate to support the touchscreen i.e. score plate) and while does not explicitly disclose positioned between the plurality of posts of the football post, would be matter of rearrangement of parts (MPEP 2144.03) as no criticality of placement appears to be made in regard to the score plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the scoreboard, as taught by Kessler to provide the sports system of Elpers with the feature of giving a scorekeeping means to the players. 
Regarding claim 8, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Elpers (as modified by Cuenin, Shepherd, Peng and Kessler) does not disclose a hinge on the posts of the football post
Goldwitz discloses a hinge on the posts of the football post (Fig. 7-8, posts include hinge 294)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers, with the hinged football post as taught by Goldwitz to provide the sports system of Elpers with the feature of being able to collapse the football posts for portability. 
Regarding claim 9, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 8. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a metal back plate located in the score plate.
While Kessler does not explicitly disclose a metal back plate located in the score plate, this would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the scoreboard, as taught by Kessler to provide the sports system of Elpers with the feature of giving a scorekeeping means to the players. 
Regarding claim 10, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a back circuit layer on the metal back plate located in the score plate.
Kessler necessarily discloses a back circuit layer on the metal back plate located in the score plate, as Kessler discloses an electronic terminal (Par. 120) which would necessarily have a circuit layer in order to operate
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the score plate circuit layer as taught by Kessler to provide the sports system of Elpers with the feature of giving an electronic scorekeeping means to the players. 
Regarding claim 11, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a resistive touch layer on the back circuit layer in the score plate.
Kessler necessarily discloses a resistive touch layer on the back circuit layer in the score plate, as Kessler discloses an touchscreen (Par. 120) which would necessarily have a touch layer in order to operate
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the score plate circuit layer as taught by Kessler to provide the sports system of Elpers with the feature of giving an electronic scorekeeping means to the players. 
Regarding claim 12, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a LED layer on the resistive touch layer located in the score plate.
Kessler necessarily discloses a LED layer on the resistive touch layer located in the score plate, as Kessler discloses an electronic touchscreen (Par. 120) which would necessarily have an LED layer in order to provide a display for the touchscreen monitor. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the LED layer as taught by Kessler to provide the sports system of Elpers with the feature of giving an electronic scorekeeping means to the players. 
Regarding claim 13, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a protective plastic layer located on the LED layer disposed in the score plate.
Kessler necessarily discloses a protective plastic layer located on the LED layer disposed in the score plate, as Kessler discloses an electronic touchscreen (Par. 120) which would necessarily have a protective layer in order to prevent a user from directly touching LEDs, thereby making the device unusable.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the protective layer as taught by Kessler to provide the sports system of Elpers with the feature of giving an electronic scorekeeping means to the players. 
Regarding claim 14, Elpers discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Elpers (as modified by Goldwitz, Cuenin, Shepherd and Peng) does not disclose a metal housing frame on the protective plastic layer, disposed in the score plate.
While Kessler does not explicitly disclose a metal housing frame on the protective plastic layer, disposed in the score plate, the terminal 26 of Kessler would necessarily have a housing and a metal housing would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sports system of Elpers with the terminal housing, as taught by Kessler to provide the sports system of Elpers with the feature of giving a scorekeeping means to the players. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RKP/
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711